Citation Nr: 1629524	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-27 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to October 1992 with an additional 4 years of active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's hearing loss has been productive of no more than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and records have been obtained.  Post-service treatment records have also been obtained.

A medical examination was conducted in April 2012.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Analysis

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  Provisions pertaining to cases of exceptional hearing loss are set forth in 38 C.F.R. § 4.86 (2015).

Historically, the Veteran underwent audiological examinations at military or government facilities in October 2001, December 2003, March 2005 and June 2007.  The results of these tests are not entirely pertinent to the present claim as they predate the effective date of the award of service connection.  Additionally, the speech recognition scores are not valid because they are not Maryland CNC, but rather NU 6.  In any case, given the results as accurate, these earlier tests do not show a compensable level of hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.

In April 2012, an audiological examination was conducted.  Because the Veteran is located internationally, it appears that he was able to arrange the examination by a similarly qualified ENT who completed an appropriate VA Disability Benefits Questionnaire for hearing loss.  The audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
55
40
30
40
41
100
LEFT
55
55
60
60
58
100

Applying these results to Table VI in 38 C.F.R. § 4.85 yields Level II hearing loss in the left ear and Level I hearing loss in the right ear.  

Where hearing loss is at Level II in one ear and Level I in the other, a noncompensable percent rating is assigned under Table VII in 38 C.F.R. § 4.85.  Thus, based on the objective testing and the rating criteria, an initial compensable rating is not warranted.

Most of the Veteran's contentions pertain to showing that his hearing was affected during service.  The Board notes that the Veteran has been awarded service connection for hearing loss, which means his hearing loss had its onset in service or is otherwise related to service.  Notably, the Veteran stated that he was not pursuing additional monetary compensation.  The Board notes that this appeal process is essentially to obtain monetary benefits via compensation based on the severity of the disability.  However, his level of hearing loss does not reach the level of compensation based on VA's laws and regulations.  The Board does not take the Veteran's statements as a withdrawal though as he also stated that he should be assessed a solid disability percentage for hearing loss.  Again though, the objective audiometric testing reveals that a zero percent rating is warranted.  Should the Veteran's hearing loss become worse in the future, he has the ability to file a claim for increase.

In sum, the evidence does not demonstrate that the Veteran's bilateral hearing loss meets the criteria for an initial compensable disability rating.  38 C.F.R. § 4.85, 4.86.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an initial compensable rating for hearing loss is not warranted.  See 

The above determination is based upon consideration of applicable rating provisions.  The April 2012 examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted that he has difficulty hearing conversations.  Moreover, the Veteran's hearing loss is manifested by signs and symptoms such as difficulty understanding speech and the need for hearing aids.  See, e.g., Medical record (October 5, 2001); VA examination (April 2012); Statement (December 2010).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule under Diagnostic Code 6100, which contemplates hearing impairment and its effects.  Thus, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when his disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial compensable rating for hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


